DETAILED ACTION
Request for Continued Examination received 4 January 2021 is acknowledged.  Claims 1-30 as amended 11 December 2020 are pending and have been considered as follows.
Response to Amendment
The amendment to the claims filed on 11 December 2020 does not comply with the requirements of 37 CFR 1.121(c) because Claim 17 includes amendments, but is marked with the identifier “Previously Presented”.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		…
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
	
Since the replies filed on 4 January 2021 and 11 December 2020 appear to be bona fide and the amendments are minor in nature, the amendments are entered and have been conisdered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-13, and 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US Pub. No. 2014/0022121) in view of Lemay (US Patent No. 9,031,782).

As per Claim 1, Donovan discloses a method of route selection to one or more destinations, the method comprising:
receiving a starting point (1250) and the one or more destinations (1252) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126);

receiving, from the server (102C), a plurality of routes (1220, 1230) to the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126); and
selecting a route (1230) to use from the plurality of routes (1220, 1230) based on an estimated localization uncertainty (as per 1212) of each route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or localization reliability of each route (“and/or”), wherein the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) are associated with one or more location technologies (124, 130) (Figs. 7, 11A-11B; ¶61-63, 67, 110-115).
Donovan does not expressly disclose wherein the one or more location technologies comprises: radar positioning, ultrasound positioning, visual-based positioning, audio positioning or any combination thereof.
Lemay discloses a navigations system (100) that in which a processor (130) receives information from location technologies including a GPS receiver (114), an IMU (112), and a camera (110) in order to output position information of the system derived via Kalman Filter (132) (Fig. 1B; 4:46-5:25).  The processor (130) operates with a landmark database (146) and VISNAV algorithm (142) to perform landmark detection and tracking (140) with photographs from the camera (110) in order to generate a camera-based estimate of the platform’s position (Fig. 1B; 4:46-5:25).  Specifically, the landmarks surveyed as per the landmark database (146) are used to navigate when such landmarks are detected in subsequent photographs as per the camera (110) by using the landmark's estimated position, it's estimated position error, the detected pixel coordinates, and the uncertainty in the pixel coordinates (5:52-6:10).  In this way, the position of the platform may be determined by using the camera (5:52-6:10).  Like Donovan, Lemay is concerned with positioning systems.


As per Claim 2, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 1.  Donovan further discloses wherein the selecting a route (1230) to use from the plurality of routes (1220, 1230) based on the estimated localization uncertainty (as per 1212) of the route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or the localization reliability of the route (“and/or”) comprises:
obtaining the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126); and
selecting a route (1230) to use based on a comparison of the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126).

As per Claim 5, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 1.  Donovan does not expressly disclose wherein the localization reliability comprises: one or more metrics related to visual features, outliers, false positives, buildings, radar interference, fallback positioning technologies, visual mismatches or any combination thereof.
See rejection of Claim 1 for discussion of teachings of Lemay.  Lemay further discloses wherein the localization reliability comprises: one or more metrics (detected pixel coordinates) related to visual features (as per landmarks) (5:52-6:10).  


As per Claim 6, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 1.  Donovan further discloses wherein the localization reliability comprises: number of features, number of feature mismatches, average features typically seen and/or used, number of outliers, number of false positives, number of false positives for each technology type, minimum number of features, maximum number of features, geometric location of features (as per area 1210 in Figs. 11A-11B), number of obstructions, average number of obstructions, maximum number of obstructions, number of mismatches between wheel odometry and visual odometry, technologies that on average are used for a fix, reliability of each technology for determining a position fix, reliability of each fallback positioning technology, or any combination thereof.

As per Claim 7, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 1.  Donovan further discloses wherein the selecting a route (1230) to use from the plurality of routes (1220, 1230) is further based on time of day (¶77), historical data, devices registered to use a particular route, positioning capabilities of devices registered for a route or historically use the route, device type or any combination thereof.

As per Claim 8, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 3.  Donovan further discloses:
obtaining one or more positioning capabilities of a device (Fig. 11C; ¶53, 127-129); and
wherein the selecting a route to use from the plurality of routes (1220, 1230, 1260) is further based on the one or more positioning capabilities of the device (Fig. 11C; ¶53, 127-1290).


As per Claim 10, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 8.  Donovan further discloses wherein the positioning capabilities of the device comprise number of positioning components, location of the positioning components on the device, status of the positioning components (Fig. 11C; ¶53, 67, 127-129) or any combination thereof.

As per Claim 11, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 10.  Donovan further discloses wherein the positioning components comprises: one or more cameras, one or more audio transducers and/or receivers, one or more radar transmitters and/or receivers, one or more radio frequency transmitters and/or receivers (Fig. 11C; ¶53, 67, 127-129), one or more SPS receivers, one or more sensors or any combination thereof.

As per Claim 12, Donovan discloses a device for route selection to one or more destinations, the device comprising:
a memory (503) (Fig. 3; ¶95);
one or more transceivers (as per line between units 102C, 104C) configured to receive a starting point (1250) and the one or more destinations (1252) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126);

transmit, via the one or more transceivers (as per line between units 102C, 104C), a request to a server (as per remote dynamic navigation unit 102C) for routes associated with the starting point (1250) and the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126);
receive, from the server (102C) via the one or more transceivers (as per line between units 102C, 104C), a plurality of routes (1220, 1230) to the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126); and
select a route (1230) to use from the plurality of routes (1220, 1230) based on an estimated localization uncertainty (as per 1212) of each route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or localization reliability of each route (“and/or”), wherein the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) are associated with one or more location technologies (124, 130) (Figs. 7, 11A-11B; ¶61-63, 67, 110-115) 
Donovan does not expressly disclose wherein the one or more location technologies comprises: radar positioning, ultrasound positioning, visual-based positioning, audio positioning, or any combination thereof.
Lemay discloses a navigations system (100) that in which a processor (130) receives information from location technologies including a GPS receiver (114), an IMU (112), and a camera (110) in order to output position information of the system derived via Kalman Filter (132) (Fig. 1B; 4:46-5:25).  The processor (130) operates with a landmark database (146) and VISNAV algorithm (142) to perform landmark detection and tracking (140) with photographs from the camera (110) in order to generate a camera-based estimate of the platform’s position (Fig. 1B; 4:46-5:25).  Specifically, the landmarks surveyed as per the landmark database (146) are used to navigate when such landmarks are detected in 
Therefore, from these teachings of Donovan and Lemay, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lemay to the system of Donovan since doing so would enhance the system by providing an additional source of positioning data.

As per Claim 13, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 12.  Donovan further discloses wherein the one or more processors (504) configured to select the route (1230) to use from the plurality of routes (1220, 1230) based on the estimated localization uncertainty (as per 1212) of the route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or the localization reliability of the route (“and/or”) comprises the one or more processors (504) configured to: 
obtain an estimated localization uncertainty (as per 1212) and/or localization reliability of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126); and
select a route (1230) to use based on a comparison of the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126).

As per Claim 16, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 12.  Donovan does not expressly disclose wherein the localization reliability comprises: one or 
See rejection of Claim 12 for discussion of teachings of Lemay.  Lemay further discloses wherein the localization reliability comprises: one or more metrics (detected pixel coordinates) related to visual features (as per landmarks) (5:52-6:10).  
Therefore, from these teachings of Donovan and Lemay, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lemay to the system of Donovan since doing so would enhance the system by providing an additional source of positioning data.

As per Claim 17, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 12.  Donovan further discloses wherein the localization reliability comprises: number of features, number of feature mismatch, average features typically seen and/or used, number of outliers, number of false positives, number of false positives for each technology type, minimum number of features, maximum number of features, geometric location of features (as per area 1210 in Figs. 11A-11B), number of obstructions, average number of obstructions, maximum number of obstructions, number of mismatches between wheel odometry and visual odometry, technologies that on average are used for a fix, reliability of each technology for determining a position fix, reliability of each fallback positioning technology, or any combination thereof.

As per Claim 18, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 12.  Donovan further discloses wherein the one or more processor (504) configured to select a route (1230) to use from the plurality of routes (1220, 1230) is further based on time of day (¶77), historical data, devices registered to use a particular route, positioning capabilities of devices registered for a route or historically use the route, device type or any combination thereof.

obtain one or more positioning capabilities of the device (Fig. 11C; ¶53, 127-129); and
wherein the select the route to use from the plurality of routes (1220, 1230, 1260) is further based on the one or more positioning capabilities of the device (Fig. 11C; ¶53, 127-1290).

As per Claim 20, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 19.  Donovan further discloses wherein the positioning capabilities of the device (¶53) comprises code phase satellite-based positioning (SPS), carrier phase SPS, wide area terrestrial positioning, peer-to-peer terrestrial positioning, local area terrestrial positioning, radar positioning, ultrasound positioning, visual-based positioning, audio positioning, sensor-based positioning (as per receiver 124) (Fig. 11C; ¶53, 67, 127-129) or any combination thereof.

As per Claim 21, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 19.  Donovan further discloses wherein the positioning capabilities of the device comprises: number of positioning components, position of the positioning components on the device, status of the positioning components (Fig. 11C; ¶53, 67, 127-129) or any combination thereof.

As per Claim 22, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 21.  Donovan further discloses wherein the positioning components comprises: one or more cameras, one or more audio transducers and/or receivers, one or more radar transmitters and/or receivers, one or more radio frequency transmitters and/or receivers (Fig. 11C; ¶53, 67, 127-129), one or more SPS receivers, one or more sensors or any combination thereof.


means for transmitting a request to a server (as per remote dynamic navigation unit 102C) for routes associated with the starting point (1250) and the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126);
means for receiving, from the server (102C), a plurality of routes (1220, 1230) to the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126); and
means for selecting a route (1230) to use from the plurality of routes (1220, 1230) based on an estimated localization uncertainty (as per 1212) of each route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or localization reliability of each route (“and/or”), wherein the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) are associated with one or more location technologies (124, 130) (Figs. 7, 11A-11B; ¶61-63, 67, 110-115).
Donovan does not expressly disclose wherein the one or more location technologies comprises: radar positioning, ultrasound positioning, visual-based positioning, audio positioning, or any combination thereof.
Lemay discloses a navigations system (100) that in which a processor (130) receives information from location technologies including a GPS receiver (114), an IMU (112), and a camera (110) in order to output position information of the system derived via Kalman Filter (132) (Fig. 1B; 4:46-5:25).  The processor (130) operates with a landmark database (146) and VISNAV algorithm (142) to perform landmark detection and tracking (140) with photographs from the camera (110) in order to generate a camera-based estimate of the platform’s position (Fig. 1B; 4:46-5:25).  Specifically, the landmarks surveyed as per the landmark database (146) are used to navigate when such landmarks are detected in subsequent photographs as per the camera (110) by using the landmark's estimated position, it's 
Therefore, from these teachings of Donovan and Lemay, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lemay to the system of Donovan since doing so would enhance the system by providing an additional source of positioning data.

As per Claim 24, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 23.  Donovan further discloses wherein the means for selecting a route (1230) to use from the plurality of routes (1220, 1230) based on the estimated localization uncertainty (as per 1212) of the route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or the localization reliability of the route (“and/or”) comprises:
means for obtaining an estimated localization uncertainty (as per 1212) and/or localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126); and
means for selecting a route (1230) to use based on a comparison of the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126).

As per Claim 25, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 23.  Donovan further discloses wherein the localization reliability may comprise one or more metrics related to features (as per 1204) (¶60-62), outliers, false positives, physical obstructions, fallback positioning technologies, mismatches or any combination thereof.


As per Claim 27, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 23.  Donovan further discloses wherein the means for selecting a route (1230) to use from the plurality of routes (1220, 1230) is further based on time of day (¶77), historical data, devices registered to use a particular route, positioning capabilities of devices registered for a route or historically use the route, device type or any combination thereof.

As per Claim 28, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 23.  Donovan further discloses 
means for obtaining one or more positioning capabilities of the device (Fig. 11C; ¶53, 127-129); and
wherein the means for selecting a route to use from the plurality of routes (1220, 1230, 1260) is further based on the one or more positioning capabilities of the device (Fig. 11C; ¶53, 127-129).

As per Claim 29, Donovan discloses a non-transitory computer-readable medium (¶181-182) comprising processor-executable program code (¶176) configured to cause a processor (504) (Figs. 3, 7; ¶95, 110-115) to:

transmit a request to a server (as per remote dynamic navigation unit 102C) for routes associated with the starting point (1250) and the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126);
receive, from the server (102C), a plurality of routes (1220, 1230) to the one or more destinations (1252) (Figs. 7-8, 10, 11A-11B; ¶60-63, 90, 92, 94, 110-120, 122-126); and
select a route (1230) to use from the plurality of routes (1220, 1230) based on an estimated localization uncertainty (as per 1212) of each route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or localization reliability of each route (“and/or”), wherein the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) are associated with one or more location technologies (124, 130) (Figs. 7, 11A-11B; ¶61-63, 67, 110-115).
Donovan does not expressly disclose wherein the one or more location technologies comprises: radar positioning, ultrasound positioning, visual-based positioning, audio positioning, or any combination thereof.
Lemay discloses a navigations system (100) that in which a processor (130) receives information from location technologies including a GPS receiver (114), an IMU (112), and a camera (110) in order to output position information of the system derived via Kalman Filter (132) (Fig. 1B; 4:46-5:25).  The processor (130) operates with a landmark database (146) and VISNAV algorithm (142) to perform landmark detection and tracking (140) with photographs from the camera (110) in order to generate a camera-based estimate of the platform’s position (Fig. 1B; 4:46-5:25).  Specifically, the landmarks surveyed as per the landmark database (146) are used to navigate when such landmarks are detected in subsequent photographs as per the camera (110) by using the landmark's estimated position, it's estimated position error, the detected pixel coordinates, and the uncertainty in the pixel coordinates 
Therefore, from these teachings of Donovan and Lemay, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lemay to the system of Donovan since doing so would enhance the system by providing an additional source of positioning data.

As per Claim 30, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 29.  Donovan further discloses wherein the processor-executable program code (¶176) to cause the processor (504) to select a route (1230) to use from the plurality of routes (1220, 1230) based on the estimated localization uncertainty (as per 1212) of the route (1220, 1230) (Figs. 8, 10, 11A-11B; ¶60-63, 90, 92, 94, 116-120, 122-126) and/or the localization reliability of the route (“and/or”) further comprises processor-executable program code (¶176) to cause a processor (504) (Figs. 3, 7; ¶95, 110-115) to:
obtain an estimated localization uncertainty (as per 1212) and/or localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126); and
select a route (1230) to use based on a comparison of the estimated localization uncertainty (as per 1212) and/or the localization reliability (“and/or”) of each route (1220, 1230) from the plurality of routes (1220, 1230) (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126).

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US Pub. No. 2014/0022121) in view of Lemay (US Patent No. 9,031,782), further in view of Crossno (US Patent No. 8,655,378).

As per Claim 3, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 1.  Donovan does not expressly disclose:

wherein selecting the route to use from the plurality of routes based on the estimated localization uncertainty of each route and/or the localization reliability of each route comprises: 
obtaining an estimated localization uncertainty and/or localization reliability of each segment for each route; and
selecting the route to use based on a comparison of the estimated localization uncertainty and/or the localization reliability of each segment of each route from the plurality of routes.
Crossno discloses a routing system (Figs. 1, 7; 7:24-8:27, 18:60-19:48) in which each route (702, 704, 706, 708) comprises a plurality of road segments (e.g., 720, 722, 726, 732) (Figs. 2, 7; 8:28-49, 18:60-19:48); and
wherein selecting the route (708) to use from the plurality of routes (702, 704, 706, 708) based on the estimated localization uncertainty of each route and/or the localization reliability (as per GPS reception) of each route (702, 704, 706, 708) (Fig. 7; 10:35-50, 18:60-19:48) comprises: 
obtaining an estimated localization uncertainty and/or localization reliability (as per GPS reception) of each segment (e.g., 720, 722, 726, 732) for each route (702, 704, 706, 708) (Figs. 2, 7; 8:28-49, 10:35-50, 18:60-19:48); and
selecting the route (708) to use based on a comparison of the estimated localization uncertainty and/or the localization reliability (as per GPS reception) of each segment (e.g., 720, 722, 726, 732) of each route (702, 704, 706, 708) from the plurality of routes (702, 704, 706, 708) (Figs. 2, 7; 8:28-49, 10:35-50, 18:60-19:48).
In this way, the system of Crossno operates to evaluate the risks associated with multiple routes (20:18-21:67).  Like Donovan, Crossno is concerned with routing systems.
Therefore, from these teachings of Donovan, Lemay, and Crossno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Crossno to 

As per Claim 4, the combination of Donovan, Lemay, and Crossno teaches or suggests all limitations of Claim 3.  Donovan further discloses filtering (as per operation of cost model 152) one or more segments (as per “areas of uncertain positioning data” in ¶79) based on a comparison of the localization uncertainty and/or the localization reliability of the one or more segments and one or more thresholds (as per identification of areas of uncertain positioning data” in ¶79) (Fig. 2; ¶75-83).

As per Claim 14, the combination of Donovan and Lemay teaches or suggests all limitations of Claim 12.  Donovan further discloses wherein one or more processor (504) is configured to select a route (Figs. 1, 8, 10, 11A-11B; ¶60-63, 85-87, 90, 92, 94, 116-120, 122-126).  
Donovan does not expressly disclose further discloses:
wherein each route comprises a plurality of road segments; and
wherein the one or more processor configured to select a route to use from the plurality of routes based on the estimated localization uncertainty of each route and/or the localization reliability of each route comprises the one or more processor configured to:
obtain an estimated localization uncertainty and/or localization reliability of each segment for each route; and
select a route to use based on a comparison of the estimated localization uncertainty and/or the localization reliability of each segment of each route from the plurality of routes.
Crossno discloses a routing system (Figs. 1, 7; 7:24-8:27, 18:60-19:48) in which each route (702, 704, 706, 708) comprises a plurality of road segments (e.g., 720, 722, 726, 732) (Figs. 2, 7; 8:28-49, 18:60-19:48);

identify a specified route (708) to use based on a comparison of the estimated localization uncertainty and/or the localization reliability (as per GPS reception) of each segment (e.g., 720, 722, 726, 732) of each route (702, 704, 706, 708) from the plurality of routes (702, 704, 706, 708) (Figs. 2, 7; 8:28-49, 10:35-50, 18:60-19:48).
In this way, the system of Crossno operates to evaluate the risks associated with multiple routes (20:18-21:67).  Like Donovan, Crossno is concerned with routing systems.
Therefore, from these teachings of Donovan, Lemay, and Crossno, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Crossno to the system of Donovan as modified in view of Lemay since doing so would enhance the system by evaluating risk.

As per Claim 15, the combination of Donovan, Lemay, and Crossno teaches or suggests all limitations of Claim 14.  Donovan further discloses the one or more processors (504) configured to filter (as per operation of cost model 152) one or more segments (as per “areas of uncertain positioning data” in ¶79) based on a comparison of the localization uncertainty and/or the localization reliability of the one or more segments and one or more thresholds (as per identification of areas of uncertain positioning data” in ¶79) (Fig. 2; ¶75-83).

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered as follows.
Applicant argues that the prior art rejections of Claims 1, 12, 23, and 29 should be withdrawn in view of the amendments because Donovan “does not contemplate or suggest ‘selecting a route to use 
Applicant argues that the prior art rejections of Claims 5, 16, and 25 should be withdrawn in view of the amendments because “rather than teaching ‘wherein the localization reliability comprises: one or more metrics related to visual features, outliers, false positives, buildings, radar interference, fallback positioning technologies, visual mismatches or any combination thereof’, Donovan describes a signal jammer for GPS and signal reliability of the GNSS, meaning whether or not it is able to obtain the GNSS signals” which “is in stark difference with the metrics provided in Claim 5, where it is visual based, radar based, or audio based, deals with metrics that are based on the computed position (e.g. signal must first be acquired), or deals with the technologies it can switch to in the region” (page 13 of Amendment).  As a preliminary matter, amendments to Claims 5 and 16 do not appear in Claim 25.  Accordingly, Applicant’s arguments regarding the amended Claim language in Claims 5 and 16 are not relevant to the rejection of Claim 25.  Upon further consideration of the teachings of Donovan in view of the amended claim language, prior art rejections of Claims 5 and 16 in view of Donovan are not maintained.  However, the present amendments necessitated the new ground(s) of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Speier (US Pub. No. 2011/0208416) discloses a route planning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664